Kendrick commenced two suits in ejectment in the Circuit Court for Maury county. At the return term, the defendant in each suit filed an affidavit *Page 114 
stating that he claimed the land in dispute by virtue of a grant issued by the State of North Carolina to Richard Dallum, dated the 7th of April, 1790, and a deed from Dallum to himself. That the title set up by Kendrick is by virtue of a grant issued by the State of Tennessee, and calls on Kendrick to declare whether such be not the fact. That the land in dispute is worth more than $500 exclusive of costs, and prayed that the cause be removed to the Circuit Court of the United States for the district of West Tennessee. In each case, the defendant tendered bond and security. A contest arising respecting the value of the land in dispute, the Circuit Court of Maury county examined several witnesses, and, in the suit against Thompson, it appeared that the land claimed by the plaintiff in his declaration was of much greater value than $500, but it did. not appear that the part of it claimed by the defendant was worth that sum, and thereupon refused to transfer the cause to the Circuit Court of the United States. To this opinion the defendant excepted. The cause was finally decided against the defendant. The only error assigned in this court is the refusal to transfer the cause to the Federal Court. The Constitution of the United States declares that the judicial power of the Union shall extend to cases "between citizens of the same State, claiming lands under grants from different States." The manner of carrying into effect this provision of the Constitution is prescribed by Act of Congress. 1789, c. 20, section 12. The defendant below performed all the requisites of that act" as far as depended on him. The act says the value must appear to the satisfaction of the Court; there was nothing wrong, therefore, in calling witnesses to ascertain the value. Whichever of the parties wishes to remove the cause must produce his grant. Here the application was made by the defendant. He exhibited his title. It did not appear that the land claimed by him was worth $500. This, as *Page 115 
to him, was the only matter in dispute, and it would seem more reasonable and agreeable to the words of the law to let the removal depend on the value of the land claimed by the party praying the removal than on the title set up by his antagonist. It is said that, in similar cases, the value in the federal courts has been ascertained by the sum demanded in the declaration. This, in the cases alluded to was probably done for want of any other proper criterion to determine the value in dispute. If, however, the federal courts shall have decided contrary to this mode of ascertaining the value, we should probably acquiesce, and consider them to be the best interpreters of the Constitution and laws of the United States. But it is believed that the Circuit Court of Maury might have given another conclusive reason for the refusal to transfer the cause. The grants in this case do not seem to be within the meaning and intention of the framers of the Constitution. The State of Tennessee, in issuing grants, does not act by virtue of her sovereignty as a State. She was an independent State many years before she had a right to issue grants for lands.
She acts only by virtue of a power delegated by North Carolina to perfect titles, which, before the separation, were inaccurate and imperfect. The Session Act of 1789, c. 3, and the compact ratified by Tennessee, 1804, c. 14, new modelled and restrained as to bounds by act of Congress assenting to the compact ratified 1806, c. 10, will show the correctness of these remarks. The grants issued by this State, under this authority, do not emanate by virtue of the sovereign power of an independent State, but by authority of the compact with North Carolina, on the terms on which the assent of Congress was obtained, and the acceptance of the power delegated, manifested by a ratification of those acts, and by executing the power, and, therefore, the grants now exhibited may be considered as grants of the same State whenever the question of jurisdiction occurs. *Page 116 
But it is said the Supreme Court of the United States decided this question. If so, as was before said, they must be considered as the best interpreters of the laws and Constitution of the United States, and with these decisions on this point the Court is happy to acquiesce. On examining the case cited at the bar (9 Cranch, 292,) it is found to differ very materially from this. The province of New Hampshire extended over that part of Vermont where the land in dispute in this case was situated. New Hampshire, in the charter of the town of Pawlet, granted one share for. a glebe for the Church of England as by law established. After the Revolution, and when Vermont was admitted into the Union as an independent. State, she considered that grant a reservation and vested by the Revolution in the State, and by a legislative act vested the same in the town of Pawlet for the use of schools. There the State of Vermont acted in her sovereign capacity, and it would have been improper for the State Court to have decided the question. If any thing further be necessary to evince the propriety of affirming this judgment, it may be found on the record of the other case where M'Quary was defendant. The cases were precisely similar, except that it appeared, to the satisfaction of the Circuit Court of Maury county that the value of the land claimed by him, M'Quary, exceeded $500, and the cause was transferred to the Circuit Court of the United States. That court decided that they had no right under the act of Congress to entertain jurisdiction of the cause, and that it ought not to have been transferred to them. They remanded it to the State Court, and there it was finally tried and decided. Why this cause came here it is difficult to conjecture. If the defendant is dissatisfied with the decision of the Federal Court he ought to have applied to that tribunal which has power to correct it, if wrong; but we have no right to make the inquiry. The plaintiff below was entitled to a trial somewhere; the *Page 117 
Federal Court deny that they have jurisdiction. The State courts must proceed. They have done so, and given judgment, and the judgments must be affirmed in both cases.